Citation Nr: 0823407	
Decision Date: 07/15/08    Archive Date: 07/23/08

DOCKET NO.  06-03 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.	Service connection for hearing loss.

2.	Service connection for tinnitus.


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from August 1960 to August 
1962.             

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in August 2005 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma.      

FINDINGS OF FACT

1.	The veteran's hearing loss is not related to service.  

2.	The veteran's tinnitus is not related to service.  


CONCLUSIONS OF LAW

1.	A hearing loss disorder was not incurred in or aggravated 
by active service, nor may it be presumed related to service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (2007).  

2.	A tinnitus disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for hearing loss 
and tinnitus.  In the interest of clarity, the Board will 
initially discuss whether these claims have been properly 
developed for appellate purposes.  The Board will then 
address the merits of the claims, providing relevant VA law 
and regulations, the relevant facts, and an analysis of its 
decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the veteran has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claims, and whether the claims have been fully developed 
in accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA satisfied VCAA notification requirements here in letters 
from VA dated in January 2005, March 2007, and February 2008.  
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159.  VA informed the 
veteran of the elements of his claims and of the evidence 
needed to substantiate his claims.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  VA requested from the 
veteran relevant evidence, or information regarding evidence 
pertaining to the appeal which VA should obtain for the 
veteran (the Board also finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claims).  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (veteran should be notified that he should 
submit any pertinent evidence in his possession).  VA advised 
the veteran of the respective duties of the VA and of the 
veteran in obtaining evidence needed to substantiate his 
claims.  Id.  And VA notified the veteran prior to the 
initial adjudication of his claims.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (VCAA notice must 
be provided to a claimant before the initial unfavorable RO 
decision).  

The Board notes a deficiency with VCAA notification, however.  
VA did not inform the veteran regarding disability 
evaluations and effective dates until March 2007, following 
the August 2005 rating decision on appeal.  See 
Dingess/Hartman and Mayfield, both supra.  Nevertheless, the 
Board finds that any presumed prejudice incurred by the 
veteran as a result of the late notice here has been rebutted 
by the record, and that proceeding with a final decision is 
appropriate.  See Sanders v. Nicholson, 487 F.3d 881 (2007).  
See also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328.  As will be noted 
below, the veteran's service connection claims will be 
denied.  So the veteran will not be negatively affected by 
the late notice regarding disability evaluations and 
effective dates (no rating or effective date will be assigned 
here).  Moreover, the RO readjudicated the veteran's claims 
following full notice, in an April 2008 Supplemental 
Statement of the Case.  See Mayfield, 444 F.3d 1328.  The 
Board therefore finds no prejudice here.  In sum, the Board 
finds that VA satisfied VCAA notification requirements in 
this matter.  

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate a claim for 
benefits sought, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A.  

The VCAA provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary, as further defined by statute, to make 
a decision on the claim.  38 U.S.C.A. § 5103A.  

In this matter, the Board finds that VA's duty to assist has 
been satisfied as well.  The RO obtained medical records 
relevant to the appeal.  VA afforded the veteran the 
opportunity to appear before one or more hearings to voice 
his contentions.  And VA provided the veteran with an 
appointment for an audiology examination to which the veteran 
did not report.  See 38 C.F.R. § 3.655.      

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the veteran in 
this appeal.  Therefore, the veteran has not been prejudiced 
as a result of the Board deciding his claims here.  

II.  The Merits of the Claims to Service Connection

The veteran claims that service caused him to incur hearing 
loss and tinnitus.  For the reasons set forth below, the 
Board disagrees with his claims and finds service connection 
unwarranted here.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  When a veteran seeks service connection for 
a disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154 
(West 2002); 38 C.F.R. § 3.303(a) (2007).  Certain 
conditions, such as hearing loss, will be presumed to have 
been incurred in service if manifested to a compensable 
degree within one year after service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

Generally, to establish service connection for a disability, 
a claimant must submit the following:  First, medical 
evidence of a current disability.  Second, medical evidence, 
or in certain circumstances lay testimony, of in-service 
incurrence or aggravation of an injury or disease.  And 
third, medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999).  

In assessing the veteran's service connection claim for 
hearing loss , the Board must first determine whether the 
veteran has a hearing disability under VA regulations.  
Hearing disabilities are determined for VA purposes using 
criteria provided under 38 C.F.R. § 3.385 (2005).  
Thereunder, a hearing disability will be determined where any 
of the following threshold measures has been found:  where 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; where 
the auditory threshold for at least three of the frequencies 
is 26 decibels or greater; or where speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  Id.         

In this matter, the Board finds that the record does not 
demonstrate that the veteran has current hearing loss.  
Though two private audiology reports - dated in September 
2004 and October 2005 - state that he has hearing loss, 
neither report indicates the auditory thresholds in the 
frequencies of 500, 1000, 2000, 3000, or 4000 Hertz.  See 
38 C.F.R. § 3.385.  And while the reports specify the 
veteran's speech recognition scores in each ear at 96 
percent, these scores exceed the 94 percent noted under 
38 C.F.R. § 3.385.  As such, the record does not demonstrate 
that the veteran has a current hearing loss disorder.  The 
Board notes that, as stated earlier, the veteran failed to 
report to scheduled VA audiology examination, requested by 
the Board, in March 2008.  See 38 C.F.R. § 3.655.  This 
examination might have clarified whether the veteran has 
current hearing loss.  

As to the veteran's claim to service connection for tinnitus, 
the Board finds that the record does support his claim to a 
current disorder.  The September 2004 and October 2005 
private reports state that the veteran has this disorder.  

Nevertheless, the evidence does not show that the veteran 
incurred a hearing disorder in service, incurred a hearing 
disorder within the first year of discharge from service, or 
manifested a continuity of symptomatology indicative of a 
hearing disorder in the first several years following 
discharge from service in August 1962.  38 C.F.R. §§ 
3.303(b), 3.307, 3.309; Pond, 12 Vet. App. at 346.  

Service medical records show no complaints, treatment, or 
diagnoses for hearing loss or tinnitus.  Though the veteran 
indicated that he had experienced ear trouble in his 
enlistment and separation reports of medical history, his 
enlistment and separation reports of medical examination 
indicate normal hearing.  The earliest medical evidence of a 
hearing disorder is found in the September 2004 private 
audiology report, which is dated over 42 years following 
service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (the passage of many years between discharge from 
active service and the medical documentation of a claimed 
disability is evidence against a claim of service 
connection).  And the veteran did not file a claim for 
service connection for a hearing disorder until September 
2004, also over 42 years following service.  See Shaw v. 
Principi, 3 Vet. App. 365 (1992) (a veteran's delay in 
asserting a claim can constitute negative evidence that 
weighs against the claim).        

Moreover, the record lacks competent medical evidence of a 
nexus between the veteran's claimed and demonstrated hearing 
disorders and any in-service injury from exposure to noises.  

The Board notes a December 2004 lay statement of record from 
a friend of the veteran, who stated that the veteran had had 
a "hearing problem" for 40 years.  And the Board notes the 
supportive comments regarding causation between service and 
current disorders from the private audiologist.  See Evans v. 
West, 12 Vet. App. 22, 30 (1998) (the Board must account for 
the evidence it finds persuasive or unpersuasive, and provide 
reasons for rejecting material evidence favorable to the 
claim).  But these comments cannot be considered as competent 
evidence with regard to the issue of nexus under Pond.  

The lay statement of record cannot be viewed as medical 
evidence.  While the statement may be viewed as evidence, the 
Board must also note that laypersons without medical 
expertise or training are not competent to offer medical 
evidence on matters involving diagnosis and etiology.  
Therefore, the lay statement alone is insufficient to prove 
the veteran's claim to service connection.  Ultimately, a lay 
statement, however sincerely communicated, cannot form a 
factual basis for granting a claim requiring medical 
determinations.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).  

As for the private examiner's supportive comments, the Board 
notes that that examiner did not indicate whether he reviewed 
the claims file in formulating his opinions.  See Bloom v. 
West, 12 Vet. App. 185, 187 (1999) (supporting clinical data 
or other rationale should accompany medical opinion).  
Indeed, the record indicates that the opinions amount to 
little more than speculation based on a recitation of the 
veteran's reported history of his claimed noise exposure in 
service, which ended over 42 years earlier.  See Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to 
accept a physician's opinion when it is based on the 
recitations of a claimant).  See also Maxson and Shaw, both 
supra.  

As such, the Board finds the lay statement, and the private 
examiner's statements, to be of limited probative value here.  

In assessing the issue of nexus under Pond, the Board 
considered that the RO, at the request of the Board, offered 
the veteran VA the compensation audiology examination in 
March 2008.  The veteran did not appear for the scheduled 
examination.  As such, the Board has decided his claims based 
on the evidence of record.  See 38 C.F.R. § 3.655 (2007) 
(when the veteran fails to appear for a scheduled VA 
examination, the Board should decide the claim based on the 
evidence of record when reviewing original service connection 
claims); see also 38 U.S.C.A. § 5107(a) (claimant has 
responsibility to present and support a claim for VA 
benefits); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) 
(the duty to assist in development of a claim is not "a one 
way street").  

The record preponderates against the veteran's claims in this 
matter.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) 
(to deny a claim on its merits, the evidence must 
preponderate against the claim).  The benefit-of-the-doubt 
rule does not apply here and the claims must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

1.	Service connection for hearing loss is denied.  

2.	Service connection for tinnitus is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


